          Case 2:19-cv-05798-JJT Document 38 Filed 08/10/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Eddie LaReece Pittman,                           No. CV-19-05798-PHX-JJT
10                   Plaintiff,                        ORDER
11    v.
12    Food Safety Net Services, et al.,
13                   Defendants.
14
15           At issue is Defendant Food Safety Net Service, Ltd.’s Motion to Dismiss (Doc. 20,
16   MTD), to which pro se Plaintiff Eddie LaReece Pittman filed a Response (Doc. 23, Resp.)
17   and Defendant filed a Reply (Doc. 25, Reply). No party requested oral argument on the
18   Motion, and the Court finds the Motion appropriate for resolution without oral argument.
19   LRCiv 7.2(f).
20   I.      BACKGROUND
21           According to the Amended Complaint (Doc. 19, Am. Compl.), the operative
22   pleading, around late July or early August of 2017, Plaintiff applied but was not hired for
23   a job with Defendant. Plaintiff has an extensive felony record, albeit from 20 years ago,
24   and theorizes that Defendant did not hire him as a result of his record. Plaintiff brings a
25   claim under the Fair Credit Reporting Act, 15 U.S.C. § 1681 (“FCRA”), for what Plaintiff
26   terms an “illegal pre-screening process,” because Defendant did not request Plaintiff’s
27   consent to acquire his record, allow him to review the record, or give him the opportunity
28   to explain the record. (Am. Compl. at 4-5.) Plaintiff alleges this is a form of racial
       Case 2:19-cv-05798-JJT Document 38 Filed 08/10/21 Page 2 of 4



 1   discrimination in hiring, because he is Black and 33% of Black men have a felony record,
 2   whereas only 3% of the general population have a felony record. (Am. Compl. at 5.)
 3   Defendant now moves to dismiss Plaintiff’s claim under Federal Rule of Civil Procedure
 4   12(b)(6).
 5   II.    LEGAL STANDARD
 6          A complaint must contain “‘a short and plain statement of the claim showing that the
 7   pleader is entitled to relief,’ in order to ‘give the defendant fair notice of what the . . . claim
 8   is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555
 9   (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)); see also Fed. R. Civ. P. 8(a). A
10   dismissal under Rule12(b)(6) for failure to state a claim can be based on either (1) the lack
11   of a cognizable legal theory or (2) insufficient facts to support a cognizable legal claim.
12   Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). “While a complaint
13   attacked by a Rule 12(b)(6) motion does not need detailed factual allegations, a plaintiff’s
14   obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels
15   and conclusions, and a formulaic recitation of the elements of a cause of action will not do.”
16   Twombly, 550 U.S. at 555 (citations omitted). The complaint must thus contain “sufficient
17   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”
18   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).
19   III.   ANALYSIS
20          The Court cannot reach the merits of Plaintiff’s claim, because, as he concedes, it
21   suffers several procedural defects. To the extent Plaintiff’s claim is one under the FCRA,
22   that statute has a two-year statute of limitations period from the date of violation of the
23   FCRA, 15 U.S.C. § 1681p, and Plaintiff brought this case more than two years after
24   Defendant obtained his criminal record. Plaintiff argues that the discovery rule should
25   apply to toll the limitations period because he did not know about the protections of the
26   FCRA until he learned about the law while working on another case in October 2019.
27   (Resp. at 3.) Even if the discovery rule applies to Plaintiff’s FCRA claim—a question the
28   Court need not resolve here—the limitations period is triggered when Plaintiff knew or


                                                    -2-
       Case 2:19-cv-05798-JJT Document 38 Filed 08/10/21 Page 3 of 4



 1   should have known of Defendant’s violation, in other words, when a reasonably diligent
 2   plaintiff would have discovered the facts constituting the violation. Drew v. Equifax Info.
 3   Servs., LLC, 690 F.3d 1100, 1109 (9th Cir. 2012) (citing 15 U.S.C. § 1681p); see also
 4   Merck & Co. v. Reynolds, 559 U.S. 633, 653 (2010) (stating constructive discovery is
 5   generally read into discovery statutes). Plaintiff’s actual ignorance of the law until October
 6   2019 does not constitute grounds for tolling the limitations period, and the Amended
 7   Complaint contains no allegations leading to the plausible inference that Plaintiff could not
 8   have discovered the facts constituting Defendant’s alleged violation at the time his job
 9   interview ended. As a result, the Court must dismiss Plaintiff’s FCRA claim as time barred.
10          To the extent Plaintiff’s claim is one for employment discrimination under Title VII,
11   Plaintiff failed to exhaust his administrative remedies. To bring a Title VII lawsuit, a
12   plaintiff must first exhaust any administrative remedy available under 42 U.S.C. § 2000e-5
13   by filing a charge with the Equal Employment Opportunity Commission (“EEOC”).
14   Karim-Panahi v. Los Angeles Police Dep’t, 839 F.2d 621, 626 (9th Cir. 1988).
15   Additionally, the EEOC must issue a right-to-sue letter. Id. Here, Plaintiff concedes he did
16   not bring his claim to the EEOC but cites Fort Bend County v. Davis, 139 S. Ct. 1843
17   (2019), for the proposition that a failure to exhaust administrative remedies under Title VII
18   is not jurisdictional and thus the Court still has the authority to hear Plaintiff’s claim. While
19   that is true, Plaintiff is not relieved under Fort Bend County from complying with the
20   statutory requirement to engage in the EEOC administrative process before filing suit;
21   rather, the case concludes that a defendant may waive the defense of failure to exhaust
22   administrative remedies by not timely raising it in the course of a lawsuit. Id. at 1849-51.
23   That is not the situation here. Defendant timely raised the defense of failure to exhaust
24   administrative remedies in its Motion to Dismiss, and Plaintiff concedes he did not comply
25   with that statutory requirement. That failure precludes Plaintiff’s Title VII claim here.
26          Because these procedural defects are fatal to Plaintiff’s claim as construed under
27   either the FCRA or Title VII, the Court must dismiss the claim.
28          IT IS THEREFORE ORDERED granting Defendant’s Motion to Dismiss (Doc. 20).


                                                   -3-
       Case 2:19-cv-05798-JJT Document 38 Filed 08/10/21 Page 4 of 4



 1          IT IS FURTHER ORDERED directing the Clerk of Court to enter final judgment
 2   in favor of Defendant and close this case.
 3          Dated this 10th day of August, 2021.
 4
 5                                         Honorable John J. Tuchi
                                           United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -4-
